DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more of the rod enclosing cutouts has a slot configured to receive fishing line when the case is in a closed position” (see claims 1 and 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Page 7, paragraph 0020, line 2, the term “rode” should be replaced with --rod--.  
Appropriate correction is required.

Claim Objections
Claims 1-6 are objected to because of the following informalities:   
Claim 1, line 4, the term “comprises;” should be replaced with --comprises--.
Claim 4, line 4, the term “comprises;” should be replaced with --comprises--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
In regard to claims 1 and 4, the specification and figures do not disclose “one or more of the rod enclosing cutouts has a slot configured to receive fishing line when the case is closed”.  The specification and Fig. 3 only disclose one of the cutouts 210, 310 having a slot 315 for receiving the fishing line.  No alternative embodiments were disclosed where both cutouts 210, 310 have slots.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1 and 4, the phrases “wherein the first section and second section are joined together at one edge by a hinge” renders the claim vague and indefinite because the first and second sections cannot be joined together only at one edge.  Each of the first and second sections has an edge which is connected to the hinge which results in the joining together of the sections.
In regard to claim 1, line 11, the term “the diameter of the shaft of the fishing rod” lacks positive antecedent basis.
In regard to claim 2, the terms “the edges of the rod enclosing cutouts” and “the enclosed fishing rod” lack positive antecedent basis.
In regard to claims 3 and 5, the terms “the majority of the shaft” and “the enclosed fishing rod” lack positive antecedent basis.
In regard to claims 5-6, the term “claim 8” renders the claim vague and indefinite since there is no claim 8 present in the application.  Possibly applicant intended for claims 5-6 to depend from claim 4 and there the dependencies of claims 5-6 should be directed to claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starke 4,216,604 in view of Weber 4,920,683.
In regard to claims 1 and 4, Starke discloses fishing rod case (34) composed of an impact resistant material (plastic), wherein the case encloses a portion of a fishing rod (see Figs. 1-2) which has a shaft (shaft of 20), a tip (28), a fishing line (22), and a plurality of guides (32), wherein the fishing rod case encloses the shaft and tip of the fishing rod (see Fig. 1), wherein the fishing rod case comprises:  a first section (36); and a second section (38), wherein the first section and second section are joined together at one edge by a hinge (58), wherein the first and second section may be removably joined together to enclose the fishing rod via a closing mechanism (44, 46), wherein the second section (38) has a rod enclosing cutout (54) which defines an opening which closes around the shaft of the fishing rod (20; see Fig. 7), wherein the opening is configured to be wider in diameter than the diameter of the shaft of a fishing rod (see Figs. 1, 7) but smaller in diameter than the guides (see guides 28, 32 which are larger in diameter than 54 in Fig. 1) attached to the shaft of the fishing rod, but does not disclose wherein the first and second section have a pair of rod enclosing cutouts which are joined to create an opening which closes around the shaft of the fishing rod or wherein one or more of the rod enclosing cutouts has a slot configured to receive fishing line when the case is in a closed position.  Weber discloses a fishing rod case (10) comprising a first section (12), a second section (14), wherein the first and second sections are joined together at one edge by a hinge (16), wherein the first and second section may be removably joined together to enclose a fishing rod via a closing mechanism (22, 24, 26), wherein the first and second sections having rod enclosing cutouts (42, 46) which are joined to create an opening (see Fig. 1 or 5) which closes around the shaft of the fishing rod (50), wherein the opening formed by the joining of the rod enclosing cutouts which close over the shaft of the fishing rod is configured to be wider in diameter than the diameter of the shaft of the fishing rod (see Fig. 1) but smaller in diameter than the guides (see how closely the opening formed by cutouts 42, 46 are against the surface of the rod and therefore inherently the rod enclosing cutouts are smaller in diameter than the guides) attached to the shaft of the fishing rod (14 OR 50).  Weber also discloses wherein one or more of the rod enclosing cutouts (42, 46) has a slot (see col. 2, lines 27-29 & lines 43-46) configured to receive fishing line when the case is in a closed position (see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fishing rod case of Starke such that the first and second section have rod enclosing cutouts which are joined to create an opening which closes around the shaft of the fishing rod and wherein one or more rod enclosing cutouts has a slot configured to receive fishing line when the case is in a closed position in view of Weber in order to provide a more conforming fit for both sections to the shaft of the fishing rod by utilizing opposing rounded surfaces that are less likely to scratch or damage the surface of the shaft of the fishing rod versus both the first section having a straight edge that could scratch the rod shaft and the second section having a cutout (54) of Starke and to also provide accommodation for the fishing line that extends along the length of the shaft of the fishing rod in a manner where there is sufficient room for the fishing line to pass therethrough without hindrance or frictional contact which may result in fraying or weakening of the fishing line.
Also in regard to claim 4, Starke and Weber do not disclose wherein the opening formed by the joining of the rod enclosing cutouts which encloses the shaft of the fishing rod being between 0.5 and 3 cm in diameter.  It would have been an obvious matter of design choice before the effective filing date of the invention to modify the opening formed by the joining of the rod enclosing cutouts which encloses the shaft of the fishing rod such that they are between 0.5 and 3 cm in diameter since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the rod enclosing cutouts of Starke and Weber would perform equally as well by doing so, and because a person of ordinary skill in the art would readily dimension the rod enclosing cutouts of Starke and Weber such that they are appropriately sized according to the diameters of the shafts of the fishing rods for which the fishing rod case will be used to enclose.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starke 4,216,604 in view of Weber 4,920,683 or as applied to claim 1 above, and further in view of Carter 2,885,817.
Starke and Weber do not disclose wherein the edges of the rod enclosing cutouts that are in contact with the enclosed fishing rod when the case is in use are lined with an impact absorbent material.  Carter discloses a float for fishing rod and reel comprising a clamp (15) having a section (16) and a lower section (17) with yieldable pads or strips (19) for gripping the outer portions of the rod (10) and which help provide a tight and snug clamping arrangement on the fishing rod, the impact absorbent material comprising sponge rubber (see col. 2, lines 51-54).  It would have been obvious to one of ordinary skill in the art to modify the edges of the rod enclosing cutouts of Starke and Weber such that they are lined with an impact absorbent material in view of Carter in order to provide a snug clamping arrangement on the fishing rod so that the case does not easily shift along the length of the fishing rod.
Claims 3, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starke 4,216,604 in view of Weber 4,920,683 or as applied to claims 1, 4 above, and further in view of Bates 8,650,796 or Baker, Sr. 3,624,948 or Gottula 3,131,503.
In regard to claims 3 and 5, Starke and Weber disclose wherein the case is configured to enclose and provide impact protection to the tip (28 of Starke; see Fig. 2 of Starke) and at least a portion of the shaft (see Fig. 2 of Starke; see Fig. 1 of Weber), but does not enclose the reel or handle of the enclosed fishing rod, but do not disclose wherein the case is configured to enclose at least the majority of the shaft of the enclosed fishing rod.  Bates, Baker, Sr. and Gottula disclose wherein the case (10 OR 10 OR 10) is configured to enclose and provide impact protection to the tip (tip of 38 OR 23 OR tip end of 38) and at least the majority of the shaft of the enclosed fishing rod (38 OR 11 OR 38, 40).  It would have been obvious to one of ordinary skill in the art to modify the fishing rod case of Starke and Weber such that the case is configured to enclose and provide impact protection to the tip and at least the majority of the shaft of the enclosed fishing rod in view of Bates, Baker, Sr. or Gottula in order to protect the vulnerable and easily breakable eyelets which are positioned along the length of the rod and the slender section of the rod toward the tip (see col. 1, lines 7-12 of Gottula) while also providing the user the ability to quickly remove the fishing rod from the case so as to allow the user to quickly deploy the fishing rod (see col. 1, lines 31-41 of Baker, Sr.).
In regard to claim 6, Stark and Weber do not disclose wherein the case is at least three feet in length.  Baker, Sr. discloses a tube (10 of Baker, Sr.) having a stock length of about six feet and that this length allows the fisherman to tailor the length of the tube to the length of his particular rod as by cutting of an end portion of the tube and replacing cap (25 of Baker, Sr.) thereon (see col. 3, lines 34-43 of Baker, Sr.).  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the length of the case such that it can cover a majority of the shaft of the enclosed fishing rod in order to protect a majority of the fishing rod and its associated line guides from damage during transport or storage thereof.  Stark, Weber, and Baker, Sr. do not disclose wherein the case is at least 3 feet in length.  It would have been an obvious matter of design choice before the effective filing date of the invention to modify the case such that it is at least 3 feet in length since applicant has not disclosed that by doing so produces any unexpected results or is critical to the design and it appears that the case of Starke, Weber, and Baker, Sr. would perform equally as well by doing so, and because a person of ordinary skill in the art would readily dimension the case of Starke, Weber, and Baker, Sr. such that it is appropriately sized according to the lengths of the shafts of the fishing rods for which the fishing rod case will be used to enclose and protect.










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA